    Case 18-21636        Doc 22       Filed 10/23/18 Entered 10/23/18 15:30:26                   Desc Main
                                        Document     Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF CONNECTICUT
                                    HARTFORD DIVISION

IN RE:                                              :        CHAPTER                   11
                                                    :
SARAH’S COFFEE HOUSE, INC.,                         :        CASE NO.                  18-21636 (JJT)
                                                    :
                 DEBTOR.                            :        RE: ECF NO.               12

                     ORDER DISMISSING CHAPTER 11 DEBTOR’S CASE

        Pending before the Court is the United States Trustee’s Motion for an Order Dismissing

the Chapter 11 Case (“Motion,” ECF No. 12) pursuant to 11 U.S.C. § 1112(b). The Court held a

combined hearing on the Motion and a Case Management Conference (ECF No. 6) on October 18,

2018, where Sarah’s Coffee House, Inc. (“Debtor”) objected to the Motion on the record and

proceeded to delineate its business profile for the Court. After notice and hearing, the Court finds

it is in the best interests of the creditors and the Chapter 11 bankruptcy estate to dismiss the Chapter

11 case for cause elaborated herein.

        The Debtor is a relative newcomer to downtown Hartford. Its welcomed coffeehouse has

suffered the misfortune of loss of management, accretion of over $100,000.00 in debt, accrual of

unpaid sales taxes, closure of its bar, expiration of its liquor license, and litigation with its landlord.

Several months of rent are also unpaid. The Debtor’s Chapter 11 filing on October 2, 2018 (ECF

No. 1) was precipitated by an imminent eviction trial, 1 where the outcome could end the business.

That trial has been stayed. Despite a claimed $20,000.00 grievance with its landlord, the Debtor

did not file a defense to the eviction.




1
 The case is Hotel Royal, LLC v. Sarah’s Coffee House, Inc., Superior Court, Judicial District of Hartford, Docket
No. CV-XX-XXXXXXX-S.
    Case 18-21636         Doc 22      Filed 10/23/18 Entered 10/23/18 15:30:26                     Desc Main
                                        Document     Page 2 of 2


        The Debtor claims merely $9,553.12 in tangible assets and $200.00 in its bank account.

The Motion’s main argument for dismissal is the lack of adequate and current insurance coverage

protecting the Chapter 11 bankruptcy estate and the general public. 2 The Debtor is fundamentally

not positioned to continue or reorganize with its profile. It has no financial support to draw upon,

has not addressed management problems, and has no ostensible way to pay its legal counsel,

accountants, or to fund a Chapter 11 plan. Having the opportunity at the Court hearing to rebut

these mounting concerns, the Debtor was unable to provide any practical or realistic solutions.

Taken together, these issues provide sufficient cause for the Court to dismiss the case under 11

U.S.C. § 1112(b). The owner’s passion and commitment to the business notwithstanding, its

foreseeable course is administrative insolvency and a profoundly unproductive stay in Chapter 11.

        Its lease is critical to its future. Settlement or adjudication of that issue cannot be avoided.

Remarkably, its other creditors have not yet knocked at the Debtor’s door. However, without

meaningful assets, a lease, resources to cure or litigate that eviction contest, or a tenable and

realistic alternative, this case does not serve a bona fide bankruptcy purpose.

        Accordingly, based on the record of the Motion and the Case Management Conference, the

Motion is GRANTED, and this case is DISMISSED with a bar against the Debtor to refiling as a

Chapter 11 case unless the lease is cured or reinstated, or a new lease is secured, management is

hired, and the filing is supported by sufficient capital to fund administrative operations and a

Chapter 11 plan.

IT IS SO ORDERED at Hartford, Connecticut on this 23rd day of October 2018.




2
  At the hearing, the Debtor belatedly provided the United States Trustee with proof of a recently financed (without
Court approval) insurance policy. While the policy may satisfy the United States Trustee’s demands, it is entirely
unclear to the Court how the Debtor will maintain the insurance coverage and make policy payments with only $200.00
in the bank.

                                                         2
